Exhibit 10.11.13

 

 

THIRTEENTH AMENDMENT TO, AND WAIVER UNDER, CREDIT AGREEMENT

 

THIS THIRTEENTH AMENDMENT TO, AND WAIVER UNDER, CREDIT AGREEMENT (this
“Thirteenth Amendment”) is made and entered into as of August 19, 2008, by and
among the financial institutions identified on the signature pages hereof (such
financial institutions, together with their respective successors and assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, as
arranger and administrative agent for the Lenders (in such capacities, together
with any successor arranger and administrative agent, “Agent”), and TRC
COMPANIES, INC., a Delaware corporation (the “Administrative Borrower”), on
behalf of all Borrowers.

 

WITNESSETH:

 

WHEREAS, the Administrative Borrower, the Administrative Borrower’s Subsidiaries
party thereto, the Lenders and Agent are parties to that certain Credit
Agreement, dated as of July 17, 2006 (as amended as of October 31, 2006, as of
November 29, 2006, as of December 29, 2006, as of January 31, 2007, as of
July 30, 2007, as of September 25, 2007, as of November 28, 2007, as of
December 14, 2007, as of March 3, 2008, as of April 4, 2008, as of April 22,
2008, and as of May 20, 2008, and as the same may be further amended, modified,
supplemented or amended and restated from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 6.16(a) of the Credit Agreement, the Borrowers were
required to achieve EBITDA of at least $7,945,000 for the 12-month period ended
June 30, 2008 (the “June 2008 EBITDA Requirement”);

 

WHEREAS, the Borrowers have failed to comply with the June 2008 EBITDA
Requirement (the “Applicable Default”);

 

WHEREAS, the Administrative Borrower has requested Agent and the Lenders to
waive the Applicable Default, and Agent and the Lenders have agreed to do so
subject to the terms and conditions set forth herein; and

 

WHEREAS, Agent, the Lenders and the Borrowers have agreed to amend the Credit
Agreement, all as herein provided subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

 

Section 1.              Definitions.  Any capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

 

 

--------------------------------------------------------------------------------


 

 

Section 2.              Waiver Under Credit Agreement.  Subject to the
satisfaction of the terms and conditions set forth herein, Agent and the
Required Lenders hereby waive the Applicable Default.

 

Section 3.              Amendments to Credit Agreement.  Subject to the terms
and conditions set forth herein, the Credit Agreement is hereby amended, as of
the Effective Date (defined below), as follows:

 

3.01.       Amendments to Section 6.16(a) of the Credit Agreement. 
Section 6.16(a) of the Credit Agreement is hereby amended by deleting it in its
entirety and inserting the following in lieu thereof:

 

(a)           Minimum EBITDA.  Fail to achieve EBITDA, measured on a quarterly
basis, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:

 

Applicable Amount

 

 

Applicable Period

$2,100,000

 

 

For the 3 month period ending September 30, 2008

$3,800,000

 

 

For the 6 month period ending December 31, 2008

$7,600,000

 

 

For the 9 month period ending March 31, 2009

$12,800,000

 

 

For the 12 month period ending June 30, 2009

85% of projected EBITDA based on the projections delivered pursuant to
Section 5.3 so long as such projections are satisfactory to Agent (or if such
projections are not satisfactory to Agent or Borrowers fail to timely deliver
such projections, an amount reasonably determined by Agent but in no event less
than $14,000,000), unless otherwise agreed to in writing by Agent, Required
Lenders and Borrowers

 

 

For the 12 month period ending each quarter thereafter

 

 

2

--------------------------------------------------------------------------------


 

 

3.02.       Section 6.19.  Section 6.19 of the Credit Agreement is hereby
amended by deleting it in its entirety and inserting the following in lieu
thereof:

 

“6.19.      Liquidity.  At any time permit the sum of Borrowers’ and their
Restricted Subsidiaries’ Excess Availability plus Qualified Cash to be less than
$2,500,000.”

 

3.03.       Definition of EBITDA in Schedule 1.1.  The definition of “EBITDA” in
Schedule 1.1 to the Credit Agreement is hereby amended by deleting it in its
entirety and inserting the following in lieu thereof:

 

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus (a) without duplication
and to the extent included in determining Parent’s and its Subsidiaries’
consolidated net earnings (or loss) for such period, the sum for such period of
(i) extraordinary gains and (ii) interest income (excluding interest income
related to any Exit Strategy Program), in the case of each of clauses (a)(i) and
(a)(ii) above determined on a consolidated basis in accordance with GAAP, plus
(b) without duplication and to the extent deducted in determining Parent’s and
its Subsidiaries’ consolidated net earnings (or loss) for such period, the sum
for such period of (i) interest expenses, (ii) income taxes, (iii) depreciation
and amortization, (iv) restructuring charges incurred during the fiscal year
ended June 30, 2008 in an aggregate amount not to exceed $2,750,000,
(v) restructuring charges incurred during the fiscal year ended June 30, 2009 in
an aggregate amount not to exceed $1,500,000 (provided that no amount under this
clause (v) shall be added back for purposes of calculating EBITDA unless and
until Agent has received satisfactory documentation and other evidence relating
to any such restructuring charges), (vi) non-cash losses incurred in connection
with the Exit Strategy Program solely to the extent such losses are reimbursable
to Parent or one of its Subsidiaries under insurance policies with AIG (or
another insurer), and (vii) non-cash goodwill impairment charges, in the case of
each of clauses (b)(i) through and including (b)(vii) above, determined on a
consolidated basis in accordance with GAAP.

 

Section 4.              Representations and Warranties.  In order to induce
Agent and the Lenders to enter into this Thirteenth Amendment, the
Administrative Borrower, for itself and on behalf of all of the other Borrowers,
hereby represents and warrants that:

 

4.01.       No Default.  At and as of the date of this Thirteenth Amendment and
at and as of the Effective Date and both prior to (other than with respect to
the Applicable Default) and after giving effect to this Thirteenth Amendment, no
Default or Event of Default exists and is continuing.

 

4.02.       Representations and Warranties True and Correct.  At and as of the
date of this Thirteenth Amendment and both prior to (other than with respect to
the Applicable Default) and after giving effect to this Thirteenth Amendment,
each of the representations and warranties contained in the Credit Agreement and
other Loan Documents is true and correct in all material respects.

 

 

3

--------------------------------------------------------------------------------


 

 

4.03.       Corporate Power, Etc.  Administrative Borrower (a) has all requisite
corporate power and authority to execute and deliver this Thirteenth Amendment
and to consummate the transactions contemplated hereby for itself and, in the
case of Administrative Borrower, on behalf of all of the other Borrowers, and
(b) has taken all action, corporate or otherwise, necessary to authorize the
execution and delivery of this Thirteenth Amendment and the consummation of the
transactions contemplated hereby for itself and, in the case of Administrative
Borrower, on behalf of all of the other Borrowers.

 

4.04.       No Conflict.  The execution, delivery and performance by
Administrative Borrower (on behalf of itself and all of the other Borrowers) of
this Thirteenth Amendment will not (a) violate any provision of federal, state,
or local law or regulation applicable to any Borrower, the Governing Documents
of any Borrower, or any order, judgment or decree of any court or other
Governmental Authority binding on any Borrower, (b) conflict with or result in
any breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of any Borrower, (c) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any properties or assets of any Borrower, other than Permitted Liens, or
(d) require any approval of any Borrower’s interestholders or any approval or
consent of any Person under any material contractual obligation of any Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect.

 

4.05.       Binding Effect.  This Thirteenth Amendment has been duly executed
and delivered by the Administrative Borrower (on behalf of itself and all of the
other Borrowers) and constitutes the legal, valid and binding obligation of the
Administrative Borrower (on behalf of itself and all of the other Borrowers),
enforceable against the Administrative Borrower (on behalf of itself and all of
the other Borrowers) in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors’ rights generally, and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 5.              Conditions.  This Thirteenth Amendment shall be
effective upon the fulfillment by the Borrowers, in a manner satisfactory to
Agent and the Lenders, of all of the following conditions precedent set forth in
this Section 5 (such date, the “Effective Date”):

 

5.01.       Execution of the Thirteenth Amendment.  Each of the parties hereto
shall have executed an original counterpart of this Thirteenth Amendment and
shall have delivered (including by way of telefacsimile or electronic mail) the
same to Agent.

 

5.02.       Amendment Fee.  Borrowers shall have paid to Agent, for the ratable
benefit of the Lenders, in immediately available funds an amendment fee equal to
$100,000.

 

5.03.       Representations and Warranties.  As of the Effective Date, the
representations and warranties set forth in Section 4 hereof shall be true and
correct.

 

5.04.       Compliance with Terms.  Borrowers shall have complied in all
respects with the terms hereof and of any other agreement, document, instrument
or other writing to be delivered by Borrowers in connection herewith.

 

 

4

--------------------------------------------------------------------------------


 

 

5.05.       Delivery of Other Documents.  Agent shall have received all other
instruments, documents and agreements as Agent may reasonably request, in form
and substance reasonably satisfactory to Agent.

 

Section 6.              Miscellaneous.

 

6.01.       Continuing Effect.  Except as specifically provided herein, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects.

 

6.02.       No Waiver; Reservation of Rights.  This Thirteenth Amendment is
limited as specified and the execution, delivery and effectiveness of this
Thirteenth Amendment shall not operate as a modification, acceptance or waiver
of any provision of the Credit Agreement, or any other Loan Document, except as
specifically set forth herein.  Notwithstanding anything contained in this
Thirteenth Amendment to the contrary, Agent and the Lenders expressly reserve
the right to exercise any and all of their rights and remedies under the Credit
Agreement, any other Loan Document and applicable law in respect of any Default
or Event of Default (except to the extent set forth in Section 2 with respect to
the Applicable Default).

 

6.03.       References.

 

(a)           From and after the Effective Date, (i) the Credit Agreement, the
other Loan Documents and all agreements, instruments and documents executed and
delivered in connection with any of the foregoing shall each be deemed amended
hereby to the extent necessary, if any, to give effect to the provisions of this
Thirteenth Amendment and (ii) all of the terms and provisions of this Thirteenth
Amendment are hereby incorporated by reference into the Credit Agreement, as
applicable, as if such terms and provisions were set forth in full therein, as
applicable.

 

(b)           From and after the Effective Date, (i) all references in the
Credit Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the Credit Agreement shall mean the Credit Agreement
as amended hereby and (ii) all references in the Credit Agreement, the other
Loan Documents or any other agreement, instrument or document executed and
delivered in connection therewith to  “Credit Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended hereby.

 

6.04.       Governing Law.  THIS THIRTEENTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.05.       Severability.  The provisions of this Thirteenth Amendment are
severable, and if any clause or provision shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision in this Thirteenth
Amendment in any jurisdiction.

 

 

5

--------------------------------------------------------------------------------


 

 

6.06.       Counterparts.  This Thirteenth Amendment may be executed in any
number of counterparts, each of which counterparts when executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument.  Delivery of an executed counterpart of this Thirteenth
Amendment by telefacsimile or electronic mail shall be equally effective as
delivery of a manually executed counterpart.  A complete set of counterparts
shall be lodged with the Administrative Borrower, Agent and each Lender.

 

6.07.       Headings.  Section headings in this Thirteenth Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Thirteenth Amendment for any other purpose.

 

6.08.       Binding Effect; Assignment.  This Thirteenth Amendment shall be
binding upon and inure to the benefit of Borrowers, Agent and the Lenders and
their respective successors and assigns; provided, however, that the rights and
obligations of Borrowers under this Thirteenth Amendment shall not be assigned
or delegated without the prior written consent of Agent and the Lenders.

 

6.09.       Expenses.  Borrowers agree to pay Agent upon demand, for all
reasonable expenses, including reasonable fees of attorneys and paralegals for
Agent and the Lenders (who may be employees of Agent or the Lenders), incurred
by Agent and the Lenders in connection with the preparation, negotiation and
execution of this Thirteenth Amendment and any document required to be furnished
herewith.

 

6.10.       Integration.  This Thirteenth Amendment, together with the other
Loan Documents, incorporates all negotiations of the parties hereto with respect
to the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

[Signature page follows]

 

 

6

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Thirteenth Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

ADMINISTRATIVE BORROWER:

 

 

 

TRC COMPANIES, INC., a Delaware corporation, as Administrative Borrower, on
behalf of itself and all other Borrowers

 

 

 

 

 

By:

/S/ Martin H. Dodd

 

Name:

Martin H. Dodd

 

Title:

Senior Vice President

 

 

 

 

 

 

 

AGENT AND LENDERS:

 

 

 

WELLS FARGO FOOTHILL, INC.,
as Agent and as a Lender

 

 

 

 

 

By:

/S/ Jason P. Shanahan

 

Name:

Jason P. Shanahan

 

Title:

Vice President

 

 

 

 

 

 

 

TEXTRON FINANCIAL CORPORATION,
as a Lender

 

 

 

 

 

By:

/S/ Chris Grivakis

 

Name:

Chris Grivakis

 

Title:

Senior Account Executive

 

 

[SIGNATURE PAGE OF THIRTEENTH AMENDMENT]

 

7

--------------------------------------------------------------------------------